WELLS, C.J.,
(dissenting).
I respectfully dissent. I would affirm the dismissal of the tenant’s contract claims under the applicable statute of limitations. See § 95.11(2)(b), Fla. Stat. (2009) (providing a five year limitations period for claims based on a contract); Dade Cnty. Sch. Bd. v. Radio Station WQBA, 731 So.2d 638, 645 (Fla.1999) (recognizing that because the appellate court, “in considering whether to uphold or overturn a lower court’s judgment, is not limited to consideration of the reasons given by the trial court,” it also “stands to reason that the appellee can present any argument supported by the record even if not expressly asserted in the lower court”).